FILED
                             NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FAYE ELISE SLICE,                                No. 12-15726

               Plaintiff - Appellant,            D.C. No. 4:09-cv-03253-PJH

  v.
                                                 MEMORANDUM *
ROBERT McFADDEN, Western Regional
Director FBOP; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Former federal prisoner Faye Elise Slice appeals pro se from the district

court’s judgment in her action, brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants violated her Eighth Amendment rights. We have jurisdiction under 28

U.S.C. § 1291. We review de novo summary judgment, Jones v. Blanas, 393 F.3d

918, 926 (9th Cir. 2004), and a dismissal for failure to exhaust administrative

remedies under the Prison Litigation Reform Act, Wyatt v. Terhune, 315 F.3d

1108, 1117 (9th Cir. 2003). We may affirm on any basis supported by the record.

Van Asdale v. Int’l Game Tech., 577 F.3d 989, 994 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment on Slice’s claims

concerning pesticides, overcrowding, building dilapidation and “sick building

syndrome” because Slice failed to raise a genuine dispute of material fact as to

whether defendants knew of and consciously disregarded a serious risk of harm to

her health. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (prisoner must make

a subjective showing that prison officials knew of and disregarded “an excessive

risk to inmate health or safety”); Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir.

2011) (discussing the requirements for establishing supervisory liability).

      The district court properly dismissed Slice’s remaining claims concerning

the plywood incident, ventilation, food quality, lighting, mattresses, medical care,

and disciplinary action without prejudice because Slice failed to exhaust her

administrative remedies. See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006)

(requiring proper and timely exhaustion of prisoner claims). The district court did


                                          2                                       12-15726
not clearly err in finding that Slice failed to pursue all levels of administrative

remedies available to her. Cf. Sapp v. Kimbrell, 623 F.3d 813, 821-23 (9th Cir.

2010) (reviewing factual determinations for clear error and stating that exhaustion

is not required where administrative remedies are rendered “effectively

unavailable”).

      Dismissal of Slice’s claims against defendant Watts was proper for the same

reasons that dismissal of the claims against the moving defendants was proper. See

Farmer, 511 U.S. at 837; see also Ngo, 548 U.S. at 93-95.

      Slice’s contentions concerning discovery and the court’s alleged failure to

construe her pleadings liberally are unpersuasive.

      We do not consider Slice’s allegations concerning lack of access to legal

resource materials raised for the first time on appeal. See Padgett v. Wright, 587

F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                            3                                     12-15726